No. 99-40652
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-40652
                        Conference Calendar



UNITED STATES OF AMERICA,
                                           Plaintiff-Appellee,

versus

BARTOLO RODRIGUEZ-JUAREZ,

                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. B-98-CR-549
                       - - - - - - - - - -
                          April 12, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Bartolo Rodriguez-Juarez appeals from his guilty-plea

conviction for illegal reentry following deportation in violation

of 8 U.S.C. § 1326.   Rodriguez contends that the district court

erred in denying his motion to dismiss the indictment, in which

he argued that his prior deportation proceedings violated his

right to due process.   He concedes that the only issue raised in

this appeal is foreclosed by our decision in United States v.

Benitez-Villafuerte, 186 F.3d 651, 656-60 (5th Cir. 1999), cert.

denied, 120 S. Ct. 838 (2000).   The decision of the district


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                     No. 99-40652
                          -2-

court is AFFIRMED.